     Case
     Case2:21-cv-01454-JCM-NJK
          2:21-cv-01454-JCM-NJK Document
                                Document10
                                         9 Filed
                                           Filed08/30/21
                                                 08/31/21 Page
                                                          Page11of
                                                                 of22




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Christina V. Miller, Esq.
 3   Nevada Bar No. 12448
     Lindsay D. Dragon, Esq.
 4
     Nevada Bar No. 13474
 5   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 6   (702) 637-2345; Fax: (702) 946-1345
 7   ldragon@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank National Association as Legal Title Trustee for Truman 2016
 8   SC6 Title Trust
 9                               UNITED STATES DISTRICT COURT
10                                    DISTRICT OF NEVADA

11    U.S. BANK NATIONAL ASSOCIATION AS               Case No.: 2:21-CV-01454-JCM-NJK
      LEGAL TITLE TRUSTEE FOR TRUMAN
12    2016 SC6 TITLE TRUST,
13
                           Plaintiff,                 STIPULATION AND ORDER TO
14           vs.                                      EXTEND TIME PERIOD TO RESPOND
                                                      TO MOTION TO STAY CASE [ECF No.
15    FIDELITY NATIONAL TITLE GROUP,                  6]
      INC.; FIDELITY NATIONAL TITLE
16
      INSURANCE COMPANY; DOE                          [First Request]
17    INDIVIDUALS I through X; and ROE
      CORPORATIONS XI through XX, inclusive,
18
                           Defendants.
19
20          Plaintiff U.S. Bank National Association as Legal Title Trustee for Truman 2016 SC6
21   Title Trust (“U.S. Bank”), and Defendants Fidelity National Title Group, Inc. and Fidelity
22   National Title Insurance Company (“Defendants”), by and through their counsel of record, hereby
23   stipulate and agree as follows:
24          1. On August 16, 2021, Defendants filed a Motion to Stay Case [ECF No. 6];
25          2. U.S. Bank’s deadline to respond is currently August 30, 2021;
26          3. U.S. Bank’s counsel is requesting an eight-day extension to respond to Defendants’
27              Motion, until September 7, 2021;
28




                                               Page 1 of 2
     Case
     Case2:21-cv-01454-JCM-NJK
          2:21-cv-01454-JCM-NJK Document
                                Document10
                                         9 Filed
                                           Filed08/30/21
                                                 08/31/21 Page
                                                          Page22of
                                                                 of22




 1          4. This extension is requested to allow counsel for U.S. Bank additional time to review
 2              and respond to the points and authorities cited to in the pending Motion;
 3          5. Counsel for Defendants does not oppose the requested extension;
 4          6. This is the first request for an extension which is made in good faith and not for
 5              purposes of delay.
 6          IT IS SO STIPULATED.
 7     DATED this 30th day of August, 2021.              DATED this 30th day of August, 2021.
 8     WRIGHT, FINLAY & ZAK, LLP                         SINCLAIR BRAUN LLP
 9
       /s/ Lindsay D. Dragon                             /s/ Kevin S. Sinclair
10     Lindsay D. Dragon, Esq.                           Kevin S. Sinclair, Esq.
       Nevada Bar No. 13474                              Nevada Bar No. 12277
11     7785 W. Sahara Ave., Suite 200                    16501 Venture Blvd., Suite 400
12     Las Vegas, NV 89117                               Encino, California 91436
       Attorneys for Plaintiff, U.S. Bank National       Attorneys for Defendants Fidelity National
13     Association as Legal Title Trustee for            Title Insurance Company and Fidelity
       Truman 2016 SC6 Title Trust                       National Title Group, Inc.
14
15
     IT IS SO ORDERED.
16
                  August
            Dated this     31,day
                       _____   2021
                                  of ________________, 2021.
17
18                                                   ________________________________________
                                                     UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28




                                                Page 2 of 2
